208



OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                AUSTIN
                                                                           209


          roar .tt&a;iOA in e4llaQ to the rO0t that    t&i0 Log-
uletun   ha8 aot aolltlaed t&o dorla:tioa of the kaa mo~narm
to the person who hae lyal   tltlo to the lGotOr vehlolo. T&e
term ha. bUA extenbed to OA. who he. th@ la-1     right Oi QO.-
8e88lOA or the legal right or oontrol 0r the motor w~hiole.
Any praon 005&q wlthln 0~s of buch aetegoriee imy rsglrter
said nirtor ruhioloi
          In anewer to your gueetion eonoeralag the rt&t
0r en       or aaplomb to register the motor rehlale fn
        agent
the oouaty or 8616 ageAt*  or l~~loy~~e reeidenoo Artlalr,
607&bL Of SAMOA'. AWOt8t.d    CiVil  StdUtal,  Uhbh ?Wd.
iA part    a8 rOuOW.        iS iNpOI%aICtC

             *every owner or l mo to r vehlele, tnllor
        or 8uGtlrilor     rued or to be need upon ths
        110 hlgfhuaye of thie State, urd la a h ohaoito rbT,
        lhall apply @aah year to the 8tats    Hl@wky Db
        wrta0nt throw th0 cowif        'hx c0u00t0r 0r
        the County   in whloh he roeldoe for the regletrtb
        tion of uch~ euah rehlolo owned or oontrolllad
        by &in. . . .-
          It wo eubetltutr the le~S.latire definition or
the told *own8r" 1~ Art1010 667Sa-8, supra, the 88s~ would
rwd -as foLlowur
              *me&y person aho hold8 ths legal title of
        8 rehlolo or who ha8 the lwal right of porsoe-
        SiOA thSrOOr, Or the lO(lal 3%&t Ot OOAtlWl O?
        aefd vehlols e&all apply aaob yo8r to the Stata
        Righwa~ Dmpwtmlat twoA&n the CoAAtjyTAX CQl-
        leator ar the county in whiah ho raefdee. . .*
           It i0 the O@A~OA Or tkl8 dOp&rtiWAt, tii4refOr0,
that a niotor teh.ial,a auet be register04 in tim aounty 0r
tb ~omerew re8ldeAee but that ttN VwA8r” may bo either
a mreon who has legal tftle, loge1 peeeeeloe,      or legal
aontrd of the notor rehtole.
            xt 18 obrioue, howwar, that  the Legielature aa-
tined the term *oweeP a8 it did only for ptupoeee or allor-
ing rsgistrat&on in the oowty of ~el4e~oo or aith*r the
legrl tiWe holder of tha preon who ir In logal pO8~088lOn
or OOAtLWlor the cwtor mhlole.      For other purrpoeee in the
Aot the legal tit&     hoMar aust TV eonald8red a8 owner 0r
tha motor vohiclo.
               % . r.nat aonetitutoe    ~reeide~o4* ror rep
        lstntlon     QArpo.re,


                    w(b) 3y aorporatioae?
                    a(a) By & pertnerehlp?m
                IIIlASW.r   to your quution                 the
                                              c o no er nia g     mtholl
Honorable     Jullen     l&it~msry,         mea    S



of ascorteining    the nrldeaoe      to? ngletratloa   purposes or
8~ lndl+ldaal.your    ltteution 18 oalled to Opbien No, O-lOZ3
0r this depertunt     writtoo    by Aeeleta~t Attorney 0e~uel
biorrie HtAg88  8Ad lbdn8ed       to Honorable E. P. Jooninep,
County Auditor, Rardia County. Seld opla~oon oontekte the
rOliOWiA6 di8Cu.8i.A 0r the tor8        *raeiaw308*  0r en iAdiV;td-
ual for regletrrtlon       purpoe*er
              *Artlolr       66158-8 pm~tdur

           m*2very ouuer oi a xuotor +ehiol*, trailor
     or so&i-trellor ueod or to be ured opm the pub-
     110 hlghwqe of thle Skw,      em! mob WWf’rur,
     lhall apply laoh ye.e2 to t&o State Hlgiway lza-
     per&wit through the Couaty Tax Colleator 0r the
     Cjonty in whloh ho r~eldee ror tha regietratloa
     ot oefh ,euah +ehiola ownwd or OoAtMltsd by hla.
      . . .

              *The lbovo lttlole            riru       situa   or   rqtetra-
      tlon am the oounty la rhloh he realdee.
              Vesidonoo          u    tared in   the st8tutoe        he8 bOOA
      Oowi4UOU em lyaaqmoue with dorr(ale.                           19 C. J.
      p* SW.
              "IA roloeu 254, 0. 808 Corpuo                JtifSf     uo    Ifad
      the   followlne~       deflAltioat
             "'The ket d@riAltfOA 18 that to be drduated
      rrm    th b8en s.ew; that  a urn*8 ruldeaoo is
     ttm pleao uher@ him racily    dwells or raldh   ho
     8e~ee     th eohlet lut or h imariaire endintoroet.
     Reei4enaa is the tavorlto term wployed in the
     statute8 toat re88 the waaeatfaa betrron gereoa
     @Ad plew.       40 8U&fA# whoa .&~Od      iA 8 8tat.
     uu ie often provooativo or dieputtl, often mk-
     iCt#j it diiiiOUu    t0 gfm @A 8UOt ddAit%OA Of
     whet 1s Paeat by xueld8aoo am used in partlcolar
     etatutor, ror *hea urd in sktutoe       it tisr dli-
      rOMAt      8md~1$~         in dfmZ%k         600110ati0ASt           end 88y
      be uud with ditfenat      8U8in~     iA dirhr@At Stat-
      utoe, 6nd also, it eorrutfa4eeham dltferant ehedre
      0r Jaefmhsg  iA the statutes end lwn tn the oon-
      etruetlon.    An lX8dA8tiOA of the autharltlu       dl#-
      UlOau tb@t 18 &cl ~ad+Od dtfrOMPt           ddmIittOA8
      la verloue uus,      prluol.palSy latolrlag frenshiu,
      teutfon,    end uriedlotlon      ae its rtetutory b-
      rinitm     a*p eais upea the i*gieletln parstoes us
                                                                                211

Roaorablb ftilI4n Yontgmm'y,                   Fag4 4


     ~411 a8 the oonktt  of the rtatuto lt awt    be
     oowtrwd   Fo every oa88 In aoeordanee with the
     objaet and intent OS tha statute la whloh lt
     oooun; Bsnae ita meaning 18 to be 8Stsrsiaed
     ma, tb raotr and olrouumtaacs~ taken togeth-
     er in Meh &artlOulAr oa88. HOW~VO~,   it i8
     said that when ured in the 8t4 tUtCf8,
                                          o r lOt;OLLS,
     or 84lt8 relating to tfmatlon, right8 ot rattrago,
     dlror04, linitotion or lotio44, sod the lIk4, lt
     18 UMd in th 84484 Ot leg41 fb8ldeno6, that 18
     to MY, plao4 of donriall4 or psrwnrat abod4,*
           %e klln4   the.tikntlo4  ot thr La&la-
     ture in the 48~ Of tha tWa 're81del* W48 i.gri
     r48ld4mO4."
            You are, tharetoro, adrlsed that tha Msidbnw
Of 411 fIi&iYldUIU iot DIOtOt-V@hiOh M#3i8tMtiOn PtUpO844
~18 hi8 iO@i r48id4ilOO 01: &Itother WOrd8, hi5 &IO. Of
domlolle or psrmanont   abpde.
               In MfeMnCO             to YOW qW8tiOR      OOnOWUirrg the ZY8-
ldano~ ot 4 ootporatlon   for purpoaee o? zlotor rahiole r4218-
tratloa w. riot. that th@.OOU't8 Ot thi8 Stat. hat4 hold
that t& ra8idMW Ot 4 CbW8tiO OOQO~tlOn            18 the 004Jitr
Or the pinOi~4i pi400 Or bWl4484.        The Dalia COWt Or
Clvll AQwai8 in the aas. ot SandOr 1. hmars*          N&ate3ank
Of lZexi4, at al, 228 :i. IT. 635, statrd 48 roiiow:

               *.   .   '.    A corpoMtion'8       ~8ldMOe,   in it@1
     COntWCpi4tiOB, 18 the3 pldlQ4l
                                  WhQM  it ntailltri48
     it8 ottloozand tMW4Ot8    it8 bllHlei4488
                                            -- it8
     prinoi~i a404 Of bU81nb85. It8 fla84 Ot FO81-
     donoe ir the plaoo tiz-4 It8 oorporsce atrait
     we oonduot@d, and wa think 8UOh plaOb i8 44d
     murt ,be, underrtood to br and aeM it8 prhy@i
     ~iSO0 Or bUOklO88. . . .-
               Tha rultn$ ot the Callar court ot civil              ADpal*
~48 tOllOwOd by the !Ntx4rloMa CaUtt Of cl*11 A peal8 ln
the oa8m or GoCa~roll v. RdwMd8, 22 '. 'ff. (2d P C%b. The
COUrt 8tatld 48 tOiiOW8:

               *Xe lgrrb
                      wlth t&~~iiMt 80 tar a8 hi8 004.
     tontioo        18 it   apmared the nSidS400 Ot the
                             that
     stag. 11448 W48 I4 Mllae COUkIty, and that h4 had
    ~~arl.ght to 844 it thorrt toy it apqearsd iran m-
     citalr in the oharter granted by th- etato to
     that oorporatlon     that It8 prinoIp41 orrio 44d
Rbno?abi.   Jullaa IGontgonsrp, ?-at3 5


      plaO@ of bUslne8s -8 to bo nalntainod In tho
      oltp of Callas 14 Dallar oounty, a4d troa other
      otldsnos that It W48 aotually ~lnt4ining       an or-
      tiw   and doin bu&AOrrrin aafd oity       at tEo tint@
      0r ths alleged injury to apwllant.        ~0 think
      tha orldOnOe OpoOlfl8d, wOOntMdiOt@d as it w48,
      should have been treated by the trlaL aoprt a8
      8IArflOiOntly rrtabli8hiag   th4t the roaidonoo O?
      tb0 8t460 lb08 W48 :ll ml148 OOWt~. 'i'FU0t.08
      7. City of Lynohburg, 113 Va. 027, 75 e. ix. 233;
      StOW F&Otdi CO. V. 51118, (C.C.A.) 212 Barb. 686,
      Id. 240 U. 3. 642, 5. Ct. 466, 60 L. Ed. 841.
      Zo the oaso Slr8t altad it ~48 held that the ro-
      oitai in 4 oortltioato    or lnoorpotatlon   that
      tbs  corporation*8 prlnoipal of?100 18 at a partlo-
      ulsr plaoo is oonclu8ir4 ot the foot that it m8
      at that plaoo.*
           ThaCoioro, tho raaideaoo or a doao8t.10 oorpratlon
is th8 situ8 of it8 &dilCi~Oi pi000 Or bU8inO88 in tha Stab.-
            ia8tly,    you are conoerrmd wlth thb r08ldonoa            ot 4
prtaamhlp        ror reglrtratlon purpoao8.
          The cOWt8 0r this stat0 do not reoognlu a partner-
ship a8 4 legal soti-. !I%,Cosdooion      of Appeal8 oi Texa8,
ia;a8;ase    ot ffartin Y. Hosipblll, a37 3. 7. J50, 8tat.d M


            “. . . A partnorrhip, at ooma43n  law, 18 not
      a l.o&4l entity, but only a contraatual   8tatu8.
      . . .*
TE. ~EOti8OiOlIOr AQpo4i8 Or ToX48 held that tha 0-a                    14W
rule ap;liod in T0x48 la the 0480 ot Allison t.         Csnpbell,
1 c. 3. (25) 866. 90 COW     8t4t0d 44 r0ii0wr:

            *.    . . h &mU'ttlOMhip   4t (I-   i8W f8 4Ot
      a la&al ontlty but 4 oontr4otu41 8tatu8.      Hartin
      'I. XO8Qhii.i (To% COPI.&?D.) 237 G. %. 650, 80
      8. L. fl. 9841 xar8h411 v. minatt,    et4 iry. 328,
      fM2s. 9. ll5     “3chumakorOD Fartnorrhipo (2d Rd.)
              TOxo8L 8 a0 statuto regulating general
      &t;rohlpr,      la the abaonoo of whioh the tub8
      bb oosinon law eororn tho aourta in dealing with
      the qW8tiOn Or &tner41 ~rtnor8hl,p.      . . .-
            TEo Fort r:orth Court ot Civil      Appeal8 in tha         0480
or   aegg v. Brookor, 79 3. e.   (cd) 64q       8tatofl as   r0ihf8:
                                                                   213

Eonorable Julian L;ontgomWy, Sage 6


               “A partnorehfp her no lo@   entity.  It      ox-
        iot8   Only a8 it8 InUiolduol ~mbbr8 Ofi8t8."
             ii r0iiordng the Idea that 4 partnership 18 not
a sagarate legal entity the Podoral Clotriot Court tor the
seventh Dl8trlot ot Ohio in the oa8. ot x. 1. Ilo3mt 3,
hUiOU8 Sowder CO. Y. JON8 =08.,       200 Fed. ROD. 638, 8tated
a0 roiiorrr:
               "I?oa1Qon0ooannot   be   prdieatoa   0s 4 mrt-
        nor*hlp.-
               me apr~0    c0wt or chlo in
                                         - __the oa8e ot Byerr
1. sohlupe,      38 H. R. 117, 8t4tO4 40 rOllOW8l
              *A partaorohlp  lamt,   in our judfqaont, o
        legal ontlty, havlag, ao suoh, a doaiallo or
        r08id0220~ SOp4MtO Md bi8tiAet rXW!Jthat Of
        the iXid1tidu418 rrho oOrMtitut@ it."
           The above hnldfns ot the Ghlo Courts lo of ma-
008ity the ion In tbio St4tb booau8o said 0481)8 4r0 &U-d;-
aatod upon tho idea that o partnarohlp I8 not a ao~rate
logo1 entity aside and distinot  from the indiviQual part-
nerd. Thorororo, t!ao rorldonoo of the partnor8hlp 8uwt
bo oonoldorod the 8aLid 48 that of the individual8 OOSprio-
lag the partaor8hlp.
              T5. In what county in Tex48 must a noa-
        realdent (rorbign) oorporatlon or Individual
        &ore rohiolos are opwated 5.nto or through
        Ty?as re&al.arlp tor oomponlratlon be rsglrrtar-
            .

               mtlolo   827b or tbo Fonol Code, proridoa in part
as iollowsr
               "SOO. 2. A nonro8idont owner ot a mtor
        vehicle trailer or clamI-trailer wh.loh Jaoo boon
        duly roglstorod ior the ourrrat year in the
        Sate or oountry   or whioh the owner lo a SO80
        ldont and in aooordanoe with the law8 thsrtDi,
        WY, fsr iiOU Or rO@8tWi~      8uah WhiOlO 40
        Othbnrf86 requlrod by law, apply t0 thr Stat0
        Xl&way ~p8rcaent     through 4 county Tu Cal-
        loot-or 103 the rogi8trotion  thbrcor 48 pro-
        vided by low. . . .-
             Article t?27b,Coation 1, ot the PeaU O~Ae, de-
tines    a *non-rodildont~ a8 tollowo:
            *txoa-rorideant* .aoan~ every rerideat of a
      state of oouatr9 other    thaa t.l;o St&k of Tew
      rho80 rojoura la thir State, or *rhoae ooctapstlen,
      or pl-ee of abode, or buriooss fa thir State, li
      4x9, aowro a total period ot not aoro than 0x0
      huadrod aad twenty deys In the oalendar par.*
          In your QuastUn you stat0 that the aoa-ra8ldont
re#alarlr oprataa into or through Tezu.      0brlooel;l   you
ara aonasrrud with the ozuaty oi regl8tntioa     of aa iadlrld-
ual or oorporatioa that would not be a "non-reelU*at* a8
Q6fined above.
          Thelrr80t 0r tbr legUlatlv*     iwittttlao    0r %oa-
ro8idU%t' 88 Quotoa 8boW 18 to aake a porsox      or oorporetlan
W&Ola a legal r88idRRt 0r aaothar stat* but 0 raks la
Texas ror aore thax OR@bundrsd baa twont~     (12')8" dejl a
year a 908idsnt*  of Tera~ rar re&matlon       guqxwma.
             xt 113the opinioa of thi8 depertmat     that a r0w5.
corparetian    which h8r been marla a *resident* 0r Ter88 ror
rogistretlon    wp800     should bs t2-00t0a Q8 other r+sidsnt
or dMO8tfO oorporatioR5 ror this ptUm8e an4 that the ooua-
tr or mmidmoar or ruoh l eo r p o r a tfo 18
                                           n the eotastf or it8
prlaolpal    plaO# of btzsi.a08@ in this St&O, Ln l&m with our
di8OwBl011 fcr OOna*OtfORrith qU66tlOa P(b), supra.
            In detsrmiaiag the oouatp ot l%8ide~0b of a noa-
ro8ideat ladfvidtul wko k6 mde a *ZW8iabRt* 0r thir maw
for rogistratlan   pttrpoesr under Art&ale f!Hb, ~?.OOtfOR
                                                         1,
aupl(t, the league~e of said artiole i8 tmportant. In dbriaq
iR8 8 wnoR-t~aidont~~~i~~~i#PSOVitbd in pI?'t a8 fOuCW8:



            Obrloruly, 1X making 5a bdir~ducrl #ho 25 a m8ldeRt
o r laather  rtato a va8ldaxt*   or Time ror registration  pur-
poser beoause raid indl~iduel ia fa thlo Stat@ awe thaa oae
hundred and tmaty [lZO) day8 par yk?ar, thr iogi8lrton     in-
tended to aeke the plaoe 0r abode or pl~oe or oooupation or
bu8iaess 0r suah fnditidodl    his plea* or re8ideaoe ror mob
             Yog are therefoote advised that aa individuel who
i%i?:::-the    oateqary an di8ott8sod 10 rot m$iatratlOn pox-
pm38 oonsiderbd a -rebideat* of the aountl of the prlnOip%l
plaOe Or hi8 busho      Or OOUP~tiO5 Or his PriIiOipal &&earn
of abode.
              Of OOUT80the abow would bo g\urliiled   by the ruieo
horetoion    =iontIond ragmUng the rrglatm~tian Of tha rpotor
vehiolos by person8 in legal ooatro: or in lo&al gosaoaelo~
as mawaors- undo+ Artlcto b&7&+2, supra.      Ia auoh a080
the motor rshioloa    oould be mgi8tamd in zha Ooontf or.ma-
ldaaca 0r bit&r 0r the *wnor8*      a8 drfiard in krtlelo  8675ak-
l(L).   rtl8o, ii the r0wgn oorporatloa or Ron-iu8Ident ia-
dlrldual ha8 00 place or bwinem                  gtra it a 00uat7
                                      that pY0ui.6
of rosihoaoo ltrthds Stita as dlsoussod herein kit thm motor
rehI01e8 am lo legal ~o88osrIoo or logal aaxtrol or aa agoxt
ac ind1vldtaal who haa a oo4uaty or rs8ldeaco in Toxa8 than la
8uoh aa8e 8ua.h motor rehloles would hsvo to ba nglaterod     in
the oowty or tho lett,gaIpo88e8sor~s or legal oaatrol.lor~8
M8Ideaw.      xt r0ifw8 or WWS8itY 4180 that ii thb iOrSig~
CoTpJ~tioR Or X4X-n#idMt       Fndltldurl ha8 110 “OMRtf Or rOS-
ldenoam la Tozos PI dlsma8aod above 8Rd al80 has LU)agent or
indiUidtlb1 in T8U8 wha 18 la&%1 p8t3Waor Or OORtrCdl8r or
the aotor rchlolo8,    then aa   l~dlrid~al or oorparrtiaa ma9
regtstrr the motor whicles     ix My oounty in Taxas.
           "4. fa what aaunty met a dOiUO8tiCOorpom.
      tion regi8tar ita zaatar rehIolrs~
          Your questi.on ao. 4 relator baok to our 4I8oussIaa
or poor qw8tlon x0. E(b), 8uprh      You are advisea that the
          ar a doateotlo oorporatioa io the oounty at It8
SO8idOiXtS8
prinolpal plaao Or budnose aa that the ~@tor ~ehIOlO8 Of
a doawtio oorpontian    atwt IN ragI8tered in 8bia oouxty ir
registers& by the oorporatIoR aa nowxorw. How~8f, the notor
whlolaa could bo reglstared in slthsr ths leg41 po8s08902~a
or legal aoatrollar* s oouaty of r~8idoaOo.
            "3. In what ootmty mustmotor rehialo8 ovm-
      oa by 8D Indirldubl bo rOgi8tcrOd it the owxer
      lIre8 lo aom Other CoURt9 other thsR the oouatf
      la whit& the prinolpal orrlob 0r 8UOhboelnsos
      i8 meintained."

            IX   la wc r    to thi8   quo8tioa, w   oall yotlr att8atfoR
to ths raot that      thoorltorla  sat up b9 the LssI8lature
tor the mgietntion       ai lDOtar V8hIclO8 1R Art1010 66?tcsa,
Sootfoa B, rupra, la ths roafdoxw at the owwr of tho ~a-
hlole a~4 aot the 8ltt& or tha priaolpl          0rti00 0r the buai-
a888 ooaduotod by ouah lnditldual.       Ia thu oare of a oor-
pozation, aa has beoa dlsoum8ed prWloual9, the aatertain-
seat 0r ths prinolpal airfoe of tha aorporatioa 18 only for
purposru  0r determialng     mddaaoo.    Eouve~,      lo l oa8e where
an lndIvldUa1 wirha8 to raglrter hi8 mtOr rahlale8 ha 18
required to re$l8ter thus in thr oouaty Of hi8 r,8idsRo@
regardlwr   of wh8m &8 coaduots hi8 buaim88, beoauao the
                                                                                                      216




~Itw oi hlr reaidwoe          I8 hi8 10~1 nsldonao and18 not
noee88arIly the plao8 when he conduet hlr bw?inom. ThI8
a0n0i~8ion r0imm the holding 0r oar opLtli011~0. o-1950,
adtbO888d t0 YOUand wtiittolr          by A8oiet8nt ~ttQ~8~~~MXUl
2088   carlton. In 8aid Oplaion 1t W88 held that th8 owa8r
Or the UW IS8ight           Line8 Diu8t l'O,gistOr    hi8   nOtOr YOhiCl88
In th8 Oounty Or his rWide!l68 and hot in the OouLlty in
Wz;iIdth8 QriLIOi~l      OtilO8      Or 8ald  rr8igh$     OOiUpny 18 M&-
             YOU ar8, thrr8for*,        adVf8ed that In tllo oaso of
0~ indiY:d~i      th0 legal     rtb8ldWNN    Or Said ind:YidUai     18
the COatrollIng factor In all OUW.                                  A8 otatod by tb*
mriii0            COPrt       Or   Ciril     Appe818   i.~   tat0    OU80     Of   ?dll8r        Ye
Pmrd,       sapr-4;

                   “*     .   .

              -i’h8 odl8810~ Ot th8 1aIlgU458 *Or,in WhiCh
         th8 yohlols to be re&:8terrd 18 .beiDg operated@
         rr0nrart1010 667Sa-8, the QrOYl8lOIi  0r subdi-
         vision         d:oi 8rtlolo 6686 requiring                   that:        ‘ma-
         istl!atiOn rO08 Sh83.1b0 Hid In th8 OQWltJr iJI
         rhioh the owner 11~88, * together with the pro-
         ~lrlon 0r art1010 6675e-10 eutkorlring eeoh
         aouatt to retain all rrglrtratlon     feO8 00118ot-
         od until     tho amount r0r the owr-ant yeqr 8hall
         have     reaohod the sue of $bO,OOO, said’ 8~s to
         be deposIted              to      tho andit   of it8 ro8d and
         bridge rund, olearlp MnifO8t8 the intention
         of the LO i8ld.UIW to dil%Ot arad l'8qUiN 8uOh
         regietret f oa r808 to be oolbated  by the tax
         collector   0r th4 county tn whioh the omor 0r
         the yehicle 11YO8."
           The au&o rule wa8 annouuoodby the Court of CriJE-
 Inel Ap9aal8 r)tT8xa8 in th8 oa0e 0r Gpp v. 9tat0, 94 3. 1.
 (Zd) 160,           Th6 aourt 8tate4 80 follou8:
              -'a% think th.o law roquirer regi8tratlon                                     Oi
         the oar In the aountp of the re81daaoo.”
 rho ooort          further         reunarkedr
               "~0 not0 the h tw0 0a808 OUFc0m 0r
         Civil  Appeal8  hare held that o8r8 may oply be
         regi8ter8d in the county Or tho Ownetcl'XW81-
         a02iah    smo Ylllrr ot 81 t. P0era County, 59
          . %. (Ed) 877, en& Caes County t. Eorrir Coun-
         .:
         ty, 9 s. P;. (ad) 373.~9
Honorqblo Julian XiSatooicmy, .?a&8IO


           Or aotw8e rro3~EIon to the above ruling would of-
f8t in a ca80 *or0   tbero 18 a Isgal pa8808aor or legal eon-
trollor at aald'Clbhlalr la the oounty whore  the prInoIpr1
QhO8 Or biLUitl888 18 1OO~t.d~ ifl whloh Oa88 8uOh QOfOOU
could oom within tba legal deflultlon    of th8 totm *owner*.
Cur opinion Xo. 0-19500, prerlourly sentyou would 8180, ot
00~88, be governed by 8uoh an exoeptIoa.
          "6. Xn what oounty auet rshIal8s    own06 by
     a prtnorrhlp bo roglstered?*
          InlOoOrbMO8 WithCaUr di8OU88iOIl in OOllB8OtiOll
with your quertlon RO. e(~~);'Bupra, 1t i8 our opinion that
a notor rshiols omrd by a partakrrhlp   lnrrst bo registered
in tb8 COPnty or t&8 rO8id8mo     Or th0 ~e~n6iWs     rr tb
indlvldual partnora real&e in two or more OOunti88, '18 think
it proper that  t&s partnership register it8 motor Y6hiDl88
in any 0r the ooantle8 or the resideno or said partner8.
Eioweter,th8 80~8 qualifioation  muat be tMd0 hose OOaaern-
Ing who ray register the cara 88 *omeP aa has been dlr-
W88od In oonnootlon with quortion8 X08. 4 and 5.
           =9. Cod8 t&8 ragZntrationlaw authori%
     regI8tr8tlon  o? a pse8afpr oar a8 a vf8rm vo-
     hlola' at tbr reduorb t80?*
          I,rtIcla   6645a-Ba, Berntn*8 mnotated    Civil   stat-
UtO8, prOVid88 a8 iOiiOW8;
          Thea a cozmroial      motor mhiole 8OUght to
     bo reegietcrrbd and ared by the owner thareof only
     In the traa8portatIon of his own poultry,dairy,
     lit08t0ok,   htnd rarm produot8 to markrt, or t0
     mother point8 for 8ale or pzvo88sIang. or the
     traasportatlon    by ths awnor themor br leborer8
     rSOB t&air plaoo Of r88idOIlO8, and iWtOrial8,
     tOOl8, 8qUipment and i~UpQiiO8, WithOUt Ohr@,
     rrom tho plaO8 of purohase Or 8toWJ&, to hi8
     own Sara or ranoh, exolusIv8ly iOr hi8 ti     ~80
     or u8a on arroh farm the regI8tratIon llaen8w
     r00, r0r the W8ight ola8aIrloetlon8 herein a8n-
     tionod, 8h811 be rirty per ooat (SOP.)   or thr
     tOgi8tZ7XtiOnfbO prO8OribOd rOr W8ight 01888ifb
     cations In smctlon 6 (art, 689Saa-6).   ot the Aot
     hereby enondsd~ provided rurther, that It shall
     b0 th0 duty 0r th0 Qhway co~~~tarloo to pro-
     vldr lloen8r plater8   ditrunnoe    in oolor or
     nlzo, so a8 to dlutlnguish th8m iron 1Ioenso
     pintos rued ror other ooizmrolal iu0tor tshiolo8
     U8ing tho ELg!lway8; providedrurther, If the
Eonorablo JtIllau MOat&W#r?,      F’6g8   II


     owner 0r any oo~erolal notor vehIal8, ooalag
     wlthln the prOViOiOn8 Of tii8 Aot, ahall U88 Or
     pormlt to bu U86d any 8UOh vshIole tar any other
     pIUp      than those prorId6d Zor in thi8 AOt, be
     ahall be &uIlty of 6 zAsd6a68aor, aad upon eon-
     y:Qtlon, 8hUll be rlnrd in $uy 8UZ not 1686 than
     niOntpr1y8 collar8 (@a.009 nor in018 than Two
     Bun&rod Oellan (32GO,OO), *ad eaah u80 of 8UOh
     V8hICl8 8Pid qeoh F*raIasIoa ror 8uoh U68 0r 8uOh
     tobicl8 shall oon~t~tut;0,a 88parato 0rr0ns8g pro-
     vide&d hodr8r,    that all OOaPe8raial nOtor VehiO188,
     took-tMOtoT8,     road traotsrr, trailer8,   and 88ml-
     traIl8n'arr   doiinud %n sootion 1 (art.   641&a-1) oi
     Chapter 23, of the Geaoral Law6 or tho Fifth C&l-
     ld S88Slon o ft&o Yortprfr8t          L8&818tUr8,  not
     aoming within the pm~f8io~8          Or thi8 Aot 8h811 bo
     required to pr all rsgletratlon   and lfaenrs f808
      resoribed by the other ptO~lei0~8 Or ChaptOt 80
     Part8. 6675e-1 8t 88q.). cxneral Law8 Forty-
     rir8t   L8&i8lQtUl+e,   Ssoond &Xllod     S&Oll.   (AOt8
     1929, 418t ie$., 2nd C. 9., 0. 192, Ch. .W 1 6r,
     as a&b& AOt8 1939, 43rd tog., 1st C. S., p. fB,
     oh. 87 4 1, a8 amended Aotl 1934, 43rd Leg., 3rd
     C. S., p. IS, Ch. 36, 1 1.)"

           .&ur attmtlon   ir Oall8d to t&8 ra0t that the aboY
quotsd artlole   may apply to any type ot ~oo~~er6Ial tehIole*
whIOh 16 u8od iOr the purpo888 pre6crIbsd In 8aId 8OOtIOu.
The tora ‘aortoarci81  motor Y%hiQl#” 18 dsflned by thm t6&i8-
lature In Artlole 667Sa-1, 38ation I, vernon*s Annotatsd
Civil Statut.8, aa foUm8:
          ~~Coiumrolal motor vehial8* =8ana any motor
     v6hl618 Other thau a 6mtOr 6yOla do8Ignod or
     u88d tor the tranaport4tfon 0r propsrty,     inalud-
     in& *very rrhlolo umd for dellww      pUTE0808.*

           Gnqu88tIonably thu abore drilnltlon   of -0ouizxtrafal
aotor oehIolow is afuCfairnt1~ troad to Iaoluds an automobile
built ror parrrengrr purpos88 fr u68d 64 a -00ani8roIa1 motor
V6hf 018’. trh8rudur8, ir 8uoh~a ear OWli       uith the pro-
vi5ion8 or drtieli  b6758-88, au ret, the  owaor or 6eld oar
would be 82i&bl6 to r8oOIYe a PICsu88 m8r       th8 roQuoed
rate provldsd therein.
          ,*8. I8     county tax oollcmtor,
                    the                     under th?
     mgi8tratIoa   law; authorIz6d to aoo8pt oounty
     rorlp or Other medium of 8tohango ,Othsr than
     EOn6y, in pIyMnt Or Mgt8tMtiOn r888P
                                                                           219
Iionorable Julian Smtgonery,       Fage 18


               Thir dspartment rule6 in Opinion Xo. O-794, writton
by Aeeietut        Attorney Ce~eral Clem~ R. Lawi8,     to Bonorable
ihsrler, l’oallaa,       county 4ttarney, 3m Augirtine,     Texas,  that
county sorip oould not be aocepted In the paywit of tares
unlers t&o county tax oollsator wea epeoiflcally           rruthorlzad
to aooept the sane. said OptUiOll %%I&$, ill Fart, aS fOlhWS:
             **The &a&w&l rule     la that the tax oollectbr
     must    aocogt money only unlors     the etatutr   permit8
     him to reoelte something birr0rent.          ?loney iB al-
     ways uaderatood in ths tax lawn when nothing else
     bgrin~ne&.     cooley on Taxation, 4th 36.. zoo-
               .
             *‘In R. C. L.,    Voluze 86, SeatIon 931, ia
      found tha followfng laatqasger
          -*"It i# well BOttbd that 110 right a&It8
     in law or rqulty to a*t ori agirut    taxes a
     4obt or rqual amount due to tha taxpayer from
     tha mu&lolpalltp to whioh the tar fa payable.
     Taxen arc lerled to xalbe noney for rpeoltle4
     purposea, as lndloated by the apprsprlatlons   of
     the ourrant year, and .a taxpayer oannot, by ox-
     erolalnq the right of Let-orf,  dltert the t,axer
     to another purpose, aai~ely the payment a? the
     debt due to him.”
           *‘TO the 3acieafieot       16 the   r0liowing lan-
      guage fron 61 c. J. O63t
           *cm,The Loglslatura ha@ power to presorlbe
      the kind of tundr ln whioh taxae ahall be papa-
      blo, and mar de01are tlMt only @d and silver
      coin shall be reaelvable for this purpose. 13ut
      la t&e absenoe of BuOha rwtriotion,   tax08 may
      br paid in any lawful ourrent mme7, although
      the oolleotor has no authority to aooept aoythlag
      else, ualeas sgeolally alUweQ by law.*!
             -In the oasa of zallas     Joint CtOCk     Land Bank
      t8.   Ulir   County   utse   xfaproveimnt3latriot    MO.
      S, 65 s. v. (St) 227, the lmprovemmt dletrlot
      sue& the Jolat stook Land Bank ior delinquent
      taxe8.  The letter atteicpted to eat oti certain
      pant duo bonds lasued by tha 1nprOvelrant 61~
      trlot aa rhioh were owacld bp thr b8nk. The oaurt
      held that auoh rat-oft  oould not be bad. “a quote
      from the 0pini0rkas follous:
                                                                     220
'Xon~rable     Julia& kZoaitgonua$,page 13


               *#The general       rule~of   law ia that   a alelm
      s&net    the atate or mnlolpallt7 aannot be eat
      off againata tax de0anU. Cwla~ on TaIntion
      (i&3 Ed.) 19. A tax 18 not a debt in the uauel
      and ordlmry sen88 of th8 word. City of xew
      Orle6na t5. Davldaon, 30 La. Ann. 341, 91 km.
      Rap. 8ZS; Cool87 on Taxation (S2drrd.) 15.
               “1” The g8+d          Ni8,    b468b 04 ~WOUI¶~S Or
      pub110 polloy, ia well rattled that no aet-ofi
      is atlmlsalbla agyiast damndm ror taxer latlab
      r0r general or lo=aalgotarasntel  purp0688.~ Z4
      fir C.L.,        p* 817.
           w* In 59 C. f., et page St?l, the rule 18
      atatect48 rOuo*rr *In lin eotioa for tax88 8et-
      0fr 0r an indabtadnera            of t.hr state   or aunlol-
      palfty         to the t4x debtor will    not be allowed,
      the atatutae of a&-off             balng oonatrued la the
      11&t of pai>       poll07         a8 nbt allo*in(l the ram-
      atly in pro0aeding~ rot           thb purp0~8, unlesr
      oxpreaal7 mthorlaad             by 8tetute.*  wnwou8
      euthoritler         en     oltad in support or the text’.*
            whllo there are atetute8 in etfaet whloh allow the
 eoaapt~oa   b7 the oount7 tar aolleotor oi oertaln types or
 lorlp in payrant of oounty taxam, said atatute8 do not apply
 to m&Or   tehlola re&istXY&lOn i8e8 8lnoa the 6ama era aot
 t8x.a.   In thi6 oonneotlon the Auatln Court oi Cltll Appeal8
 in the dew Or AtMine t. State Elghwa7 Cepartmsnt,ZOl ?.x.
 EzfJ, stated as rolhw;
            we therefore oorr4l~la thit the lw of
      money nhloh appellant 1s repuirad to pay under
      the laws hare lnvolted la not a tax on ownar-
      ship, but a lloanra fee for the prltllega of
      oparetlng his automobile on the pub110 high-
      wep of the State, end that   the roe8 eo pm-
      aorlbed la arid lawa to be pal4 ior such pri-
      vlloga are not axcr8slte  and unreasonable.*
 Ron08 the 8tatutar aathorlsiI@ the we  of aortp in aortaln
 inatenoa8 for tb paysant of. *t8xa6* would not author&a the
 ~80 of suoh aorlp in the payzwnt 01 autombfl6 lieens   tee.
           %a are of the opinion, howetar, that the aama
 raa80na whleh forbid the uti~oi 6n7thing othor ttu mono7
 In the   gmpitent      of teua-unle~a sp6clrloall7 autboriaaa
 would ~lkawlra rorbld the        910 or arqtdn~ lx o a paonap
                                                          t    ill
Ronwrble           Julian         lifontgoajrzy,    Faga 14



peylnent or autonobile llcenue.   There being no statute au-
thorltiog   fho two or Mrlp lo tCa cam8at Of lutoaiobila
lloenre rem, it is theretore cur oplafon that the mana
$mAAot   be don,.  l% mglstrrtloo st6tates olearly ooatem-
plate un1t0r&ity ill 1laenro tees paid and thBt the Base
bo paid la logrl tender.    You am, thwerore,   ad*lm¶
that the ooanty tat OOlloOtor is Unauthorized to 8oerpt
rarlp or other rnedluuof oxohango other than sixmop in
ttie pnprcsnt0r lloclaab ms.
                    -9. Mat, lf any, i8 the wthorlty                                 of the
          Rlgbway DO~rtuAt    to dstersiinr dl8ptMd 018ral-
          riOlStfOA8 0r +shl01.r lrAd other Quoet:culs la-
          TOlvfAg OOwtrUOtiOA   Or the regi8tnttlOa PUS
          rhloh aria0 rtorp~&LOto t&a?*
                   Artiole         bb7S8, Yernon*d Amotntd     Civil Statutets,
plaoea the           duty        of notor vohlclo rogfntratloa   upon the Stats
z&gLwa7 Depmt%ent.                men the oounty                    tax      oolleotor(~048,               he   .
lot8      onLy      aa    agent or raid m4gartrmmt.                       hrtlale          649Ja-Z,
oupra,        provlde8,            in Fartr
               *. . . ahall apply eaoh year to the State
          U$m$y   lmparpant through the oouqty tax ool-
                      . l       . .


                    Ar tlo le         667th~18,    Ver no a *!J     Ana o ta ted          Civil   .stat-
utea, providrr,                  la   part:

                    *The        Departmat      i&hall lesua              or mm80 to ba
           Istmed, to thr owaor of awoh vehfolo rogiatere-
           ad under the povislosr of thlr Aot 8 license
          rocelpt         whloh still         ladloste.           . .*
           Artlale 6645e-13, Bernoa*m                               Aaaot&tod             Civil Stat-
katea, provider, ia part!
                ‘The fJe&llWfX#At
                                h&l1 irstm OF OaUB9   to be
          lasuod, oaa 1100n80 aurdmr plate   ior eaoh tnotot
          07ole, road traotor, traileror   remi-trallor and
          two llosaro non&or tit88 for say other vehiolr
          regirtsreduader th ! (I Aot. . . lm
          The Aot ale0 providea r0r tin application to be
am4e to tho county tar oolleotor who II+ th+ onI7 oae au-
thorized ta rooelro the llamee foea prorldod   in the AOt.
                    It ~7          b& msmnironi the abovr quoted prorl8ions
or       the   &otor Vehlclm Rl@DtT4btiOA
                                       hot                            that          the   AppliOAtiOA
                                                                       .-
                                                                            222

 Eonorabla Julian XoAtgOCioParp,
                               Fage IS


 18 ride to~tim St&t* a1glwJy Deportmat rho 18 to hJUb
 a lloen8s reaslpi aad lIoons* fiator. Howhero to t&s not
 is   it provided whose word is to be iiM1 iA 0468 of dlr-
.- pad   olassirioation 0r ~bhiai~r.    mm ths above quoted
 Statute8 WhlOh pl8OJ thJ duty OAthe State Elghuay Mp#Mt-
 neat t0 rbOttIVb the lg p llOa tiOn alzd to 1889J the lIs@ASb
 plates rod the llos~o reoolpts, ws are or tha oplnlon
 that ths Stat0 Hlghua7 Sq8rtmont 18 ths props lutlwrity
 to detomilne dlsputsd olarsItloatloa      or vehlclss.   It is
 evident throughout t&e Aot that the tax oolleotor       ls purely.
 aotlng as a&eat for the State Rlghway lmpdtment.         Your
 m.t.ontlon 1s further oalled to the taot that tha only tiaa
 thJt it bboo&os AeOO8S&f7to? ths a~plioatibn to ba lub-
 Atted to the Stats Eilghuay?Mgartzant for said Depsrtaent~s
 o~provrl berore lfoensr platbsratf be lsmed is la 0488 or
 vehloles which are the property Of the UAlted Stat68       GQVO~KI-
 laoator the State of’ Tour8 or any oounty or olty theroot.
 ArtIole bQTSa&aa so ~~8oItloal.ly provldss.
            mili   the Aot taken as a whole probably coAtsmplate8
 that the county tax oollsotor la to lrew the lloe~ss z-e-.
 ablpt upon applloatlon tsooivsd by hiar, the not plaoos thb
 my   0r th0 taarorogcsnt 0r th4 sam J~DUtkb sate Efigbay
 Dow-ant     whleh Z?spartasnt shoald bs thi? final authority
 in the ssttlezaent of disputed OiaMI~iriO&tiOAJ.
                The authority   dl8owasd   la oonn8otioA rith   this
 question      1s as between ‘tha State Hl@w~ay 2epartabnt and
 me oounty tax colleotor.    $othlng herein rhsll be construed (LJ
  prohlblting aa apseal by a aotor whlole owner froa a ml-
  lng or the irlghmy xxqmtamnt to tha courts of this State.
                  “IO. aat  are th duties 0r this Depart-
           aent ln conneotlon with iurAtshlAg llosnab
           plates and forms to ooumtiss whan it Is kaowa
           that such plates are to be l~~uml IA tlol.attin
           of, or oontrary to the provIsions  of the rep
           l~tratlon   lawa?*
             30 am unable .to rln0 any authority   for the State
 Elghwtp tlepctmsat    to retus   to ruraish tom8 and lioenrs
 &%ates to any county haod:loa a SUppOJit~iOA that tha 018
 oolleotor   0r that 0ouAt.y will vlofato the ~rovlsIons 0r t,ha
 Uctor YehIole Rsgl8tratlon Law. 198bellovo Cat the proper
 grooedurs Is for tha State iilghwar Depwtaent to regulate
 scotor vehicle  raglstration   under the 8uthorlty dl8oosssd
                                       223
l&a?orable                l?a g a16.
         Julian uontgoaasrp,